IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-20-00034-CR

ALLEN LATOI STORY,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee




                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2011-2499-C1


                     SECOND ABATEMENT ORDER


       On February 26, 2020, this Court issued an abatement order, abating this cause to

the trial court for the parties to create a record that is capable of being reviewed. The trial

court was ordered to hold a hearing to receive certain evidence within 35 days of the date

of the abatement order. The trial court clerk was ordered to include in the clerk’s record,

due May 5, 2020, any additional documents designated by the parties for the appellate
record and any additional orders or findings of the trial court. The court reporter was

ordered to file a reporter’s record of the hearing with the additional evidence, if any, by

May 5, 2020.

        The trial court requests an extension of the deadlines in the February 26, 2020

abatement order until 30 days after the expiration of Governor Greg Abbott’s recent

emergency declaration. We reinstate this appeal to rule on the trial court’s request. We

grant the request.

        Accordingly, we again abate this cause to the trial court for the parties to create a

record that is capable of being reviewed, pursuant to this Court’s February 26, 2020

abatement order. However, the deadlines in the February 26, 2020 abatement order are

extended as follows.

          The trial court is ORDERED to hold the hearing by June 15, 2020. The trial court

clerk is ORDERED to file a supplemental clerk’s record containing any additional

documents designated by the parties for the appellate record and any additional orders

or findings of the trial court by July 15, 2020. The court reporter is ORDERED to file a

reporter’s record of the hearing with the additional evidence, if any, by July 15, 2020.

        The appellant’s brief will then be due 30 days after this Court has received both

the clerk’s record and reporter’s record and has reinstated this appeal.




                                                  PER CURIAM


Story v. State                                                                         Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed April 17, 2020
RWR




Story v. State                          Page 3